ARONSON, J., Concurring.
I concur with the majority’s decision to affirm the judgment, as modified, based on the legislative history of Health and Safety Code section 25187, subdivision (b)(1).1 That history shows the Legislature intended to give a responsible party, rather than defendant California Environmental Protection Agency, Department of Toxic Substances Control (DTSC), the option of choosing the cleanup program for a hazardous waste site under Health and Safety Code, division 20, chapter 6.8 (Chapter 6.8), rather than the proceedings under division 20, chapter 6.5 (Chapter 6.5). Accordingly, I agree DTSC lacked authority to deny plaintiff Soco West, Inc.’s (Soco) request to clean up its site under Chapter 6.8 rather than Chapter 6.5.
I, however, cannot agree with the majority’s assertion the plain language of section 25187, subdivision (b)(1)(A), is unambiguous. Subdivision (b)(1) states DTSC shall pursue the remedies available under Chapter 6.5 before using the legal remedies available under Chapter 6.8 unless one of the exceptions set forth in subparts (A) through (F) applies. Subpart (A) sets forth the exception at issue and states DTSC is not required to pursue Chapter 6.5 remedies before pursuing Chapter 6.8 remedies when the responsible party requests in writing that DTSC order the party to take corrective action under Chapter 6.8.
As the majority points out, the statute’s plain language unambiguously excuses DTSC from the duty to pursue remedies under Chapter 6.5 upon the responsible party’s written request that the cleanup proceed under Chapter 6.8. But the statute is silent on whether DTSC must grant that request or whether DTSC has discretion to deny it. Indeed, other than excusing DTSC from first pursuing remedies under Chapter 6.5, the statute gives no guidance on how DTSC should proceed after a responsible party requests an order for corrective action under Chapter 6.8 instead of Chapter 6.5.
*1522The majority concludes the statute’s plain language required DTSC to invoke Chapter 6.8’s remedies after Soco made its written request, but the majority provides no explanation to support that conclusion. (Maj. opn., ante, at pp. 1513, 1515.) I find section 25187, subdivision (b)(l)(A)’s silence on whether DTSC had discretion to deny Soco’s request renders the statute ambiguous on that issue and therefore we must examine the statute’s legislative history to resolve that ambiguity. I base my concurrence in the majority’s decision to affirm the judgment solely on the statute’s legislative history.
A petition for a rehearing was denied March 29, 2013, and the opinion was modified to read as printed above. Appellant’s petition for review by the Supreme Court was denied June 12, 2013, S209841.

 All statutory references are to the Health and Safety Code.